In brief on application for rehearing counsel states:
"In all fairness to the appellant, we respectfully request that this Court set out in an extended opinion that part of the record that shows about the questions and answers relative to the note or letter, page 23 of the transcript, and also, we respectfully request that the Court also set out the receipt from the clerk of the criminal court in Gadsden, where the appellant admitted that he paid a fine in another case that was in no way connected with this case."
We do not hesitate to respond to this request.
The first reference to the note in question appears in the cross-examination of State's witness Willie Faye Kirby. We quote the questions and answers incident thereto:
"Q. You had told your father before that you were going to get married? A. No, sir, I wrote a letter to mother.
"Q. When did you write this letter? A. Friday.
"Q. From school? A. Yes.
"Q. You wrote her a letter before you left? A. Yes, sir.
"Q. What did you tell her in the letter? A. Told her I was going to get married.
"Q. You told her you and Erskine were going to get married? A. Yes, sir.
"Q. Did you tell her where you were going? A. No, sir.
"Q. Did you tell her when you were coming back? A. No, sir.
"Q. You just told her you were going to get married? A. Yes, sir.
"Q. Did you mail it or send it? A. I gave it to a girl in my room to give to my sister.
"Q. To take home, and you say your father knew about it? A. Yes."
On redirect examination the same witness, without objections, reiterated in substance what she testified on cross-examination as indicated above.
The girl's mother was then introduced as a witness, and after she identified the letter as being in the handwriting of her daughter and gave an account of having received it, the note was introduced in evidence.
The objections to the introduction of the exhibit were: "We object to the introduction of the note and envelope because is a matter not in dispute and because it is irrelevant, incompetent and immaterial; and it is self-serving, hearsay and would shed no light on the guilt or innocence of the defendant."
As we stated in the original opinion, the receipt from the clerk of the court was tendered in evidence after the defendant had offered his evidence, and came in the State's rebuttal testimony. The receipt is as follows:
"No. 103 Date 2/6 1948 ----- Case No.              Received of Deft. __________ ------------ 6811                Twenty Seven   Dollars   50   Cents ---------------          ---- being     Fine  Cost ------------------------ The State of Alabama
          v.                   Dollars   50 ------ Erskin Henderson               27    Cents ------------------ County Count                              Howard Kerby Etowah County                              ------------- Clerk" *Page 559
Appellant's counsel objected to the introduction of the document on the general grounds and further that it had a tendency to prejudice the mind of the jury against the defendant.
It should be noted also that the appellant admitted having received the receipt from the clerk, but he denied that he gave it to Miss Kirby. The young lady testified that he did and this is how it came into her possession.
We adhere to our former conclusions as expressed in the original opinion.
The application for rehearing is overruled.
BRICKEN, Presiding Judge, not sitting.